DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 03/28/2021.  Claims 1-20 are pending.  Claims 1, 8, and 15 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12, 13, and 15-20 is/are rejected under 35 USC § 103 as being unpatentable over BATHURST, U.S. Patent 2,388,380 A (hereinafter called BATHURST), and further in view of Eiband et al., U.S. Patent 5,240,207 A (hereinafter called Eiband).
Regarding claim 1, BATHURST teaches an aerial vehicle (See e.g., FIGS. 1 & 3 element 1) comprising a cargo pod (See e.g., FIGS. 1 & 3 elements 12, 13, & 14), the cargo pod comprising:
a hollow body (See e.g., FIG. 1 elements 12, 13) that forms a section of a fuselage of the aerial vehicle (See e.g., FIG. 1 element 2), wherein the section includes a portion of the nose of the aerial vehicle (See e.g., FIG. 1, elements 12 & 17; page 2 left-hand column lines 8-15), and wherein the nose is disposed in a forward direction with respect to the fuselage (See e.g., FIGS. 1 & 3, element 3); and
(See e.g., FIG. 1 element 56; page 2 right hand column lines 27-33; page 3 left hand column lines 32-38); and
a sliding mechanism (See e.g., FIG. 1 elements 50 & 51) to guide the hollow body with respect to the fuselage in the forward direction after the latching mechanism releases the hollow body to detach the cargo pod from the aerial vehicle.
But BATHURST does not teach an unmanned aerial vehicle (UAV).
However, Eiband teaches an unmanned aerial vehicle (UAV) (See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of BATHURST and Eiband before him, before the effective filing date of the claimed invention, to modify the aerial vehicle of BATHURST into a UAV, as taught in the prior art of Eiband, with a reasonable expectation of success, to safely carry out reconnaissance without placing a manned crew in harm’s way.
Regarding claim 2, BATHURST, as modified by Eiband in the rejection of claim 1 hereinabove, further teaches the cargo pod wherein the sliding mechanism includes:
a rail to slide the hollow body along a track (BATHURST See e.g., FIG. 1 elements 50 & 51) on the fuselage of the UAV (Eiband See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
Regarding claim 3, BATHURST, as modified by Eiband in the rejection of claim 1 hereinabove, further teaches the cargo pod further comprising:
(BATHURST See e.g., FIGS. 1 & 2 elements 58 & 59).
Regarding claim 4, BATHURST, as modified by Eiband in the rejection of claim 1 hereinabove, further teaches the cargo pod further comprising:
a door on the hollow body that opens and closes (BATHURST See e.g., FIG. 1 element 48; page 2 right hand column lines 6-10).
Regarding claim 7, BATHURST, as modified by Eiband in the rejection of claim 1 hereinabove, further teaches the cargo pod wherein:
the hollow body is slidably detachable from the fuselage toward a front (BATHURST See e.g., FIG. 1 element 13, and Examiner notes that, given that the claim is drawn to a characteristic of the cargo pod itself, and not the entire system, there is nothing preventing the cargo pod of BATHURST from being detachable from either end of the aircraft) of the UAV (Eiband See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
Regarding claim 8, BATHURST teaches an aerial vehicle (See e.g., FIG. 1 element 1) comprising:
wings (See e.g., FIGS. 1 & 3 element 6); and
a fuselage (See e.g., FIGS. 1-3 element 2) that includes:
a mainframe portion to support the wings (See e.g., FIGS. 1 & 2; page 1 right hand column lines 42-48; page 3 left hand column lines 3-9, where the fuselage base teaches a mainframe portion to support the wings); and
(See e.g., FIG. 1 elements 12 & 13),
wherein the cargo pod portion includes a portion of a nose of the fuselage (See e.g., FIG. 1, elements 12 & 17; page 2 left-hand column lines 8-15),
wherein the nose is disposed in a forward direction with respect to the fuselage (See e.g., FIGS. 1 & 3, element 3), and
wherein the aerial vehicle further includes a sliding mechanism (See e.g., FIG. 1 elements 50 & 51) to guide the cargo pod portion with respect to the mainframe portion in the forward direction to detach the cargo pod portion from the mainframe portion.
But BATHURST does not teach an unmanned aerial vehicle (UAV).
However, Eiband teaches an unmanned aerial vehicle (UAV) (See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of BATHURST and Eiband before him, before the effective filing date of the claimed invention, to modify the aerial vehicle of BATHURST into a UAV, as taught in the prior art of Eiband, with a reasonable expectation of success, to safely carry out reconnaissance without placing a manned crew in harm’s way.
Regarding claim 9, BATHURST, as modified by Eiband in the rejection of claim 8 hereinabove, further teaches wherein the sliding mechanism includes:
a track to slide the cargo pod portion in the forward direction (BATHURST See e.g., FIG. 1 elements 50 & 51)
Regarding claim 12, BATHURST, as modified by Eiband in the rejection of claim 8 hereinabove, further teaches wherein:
a top surface of the mainframe portion is configured to releasably join with a bottom surface of the cargo pod portion (BATHURST See e.g., FIGS. 1 & 4 elements 47, 43, 44, 45, 46, 49, 50; page 2 right hand column lines 1-6 and 10-15).
Regarding claim 13, BATHURST, as modified by Eiband in the rejection of claim 8 hereinabove, further teaches wherein:
the cargo pod portion is interchangeable with a plurality of cargo pods (BATHURST See e.g., FIGS. 1 & 3 elements 12, 13, & 14; page 1 left hand column line 48, which teaches a plurality of interchangeable cargo sections).
Regarding claim 15, BATHURST teaches a method comprising:
loading cargo into a first cargo pod that is uncoupled to an aerial vehicle (See e.g., page 3 left hand column lines 14-19);
landing the aerial vehicle (Obviously, as can be seen in FIG. 1, the aerial vehicle is on the ground, i.e., note shadows, note truck, therefore, the aerial vehicle necessarily must have landed at some point, prior to loading);
detaching a second cargo pod forming a portion of a nose of a fuselage of the aerial vehicle from the aerial vehicle (See e.g., page 3 left hand column lines 60-68, “… lowering the compartments from the fuselage base to waiting trucks …” Where the cargo pod nested in the nose of the fuselage is one of the compartments lowered from the fuselage base to waiting trucks), wherein the nose is disposed in a forward direction with respect to the fuselage (See e.g., FIGS. 1 & 3, element 3), and wherein the detaching includes sliding the second cargo pod in the forward  (See e.g., FIG. 1 elements 50 & 51) and
coupling the first cargo pod to the aerial vehicle to form the portion of the nose of the fuselage (See e.g., FIG. 1 element 12; page 2 right hand column lines 67-72; page 3 left hand column lines 60-68 and 17-35, “… another compartment being placed on the fuselage base to permit the plane to continue its flight … The truck may then be placed at the end of the fuselage base as shown in Fig. 1 … to lift a compartment … that it may be placed on the fuselage base over the tracks  and rolled into position whereby the flanges 54 engage the flanges 55 of the respective compartments to hold some against vertical movement. The arms 56 are then hinged upwardly under the recesses 58 and 59 and secured in place by the fastening devices 66 …”), wherein the coupling includes sliding the first cargo pod in a back direction opposite to the forward direction via the sliding mechanism on the aerial vehicle (See e.g., FIG. 1 elements 50 & 51; page 2 right hand column lines 6-10, where the unloading in using the rollers necessitates a direction toward the awaiting truck, which is a direction opposite the forward direction with respect to the nose of the aircraft).
But BATHURST does not teach an unmanned aerial vehicle (UAV).
However, Eiband teaches an unmanned aerial vehicle (UAV) (See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
Accordingly, because the prior art of BATHURST and Eiband teach an aerial vehicle, it would have been obvious to a person of ordinary skill in the art, having the art of BATHURST and Eiband before him, before the effective filing date of the claimed invention, to modify the aerial vehicle of BATHURST into a UAV, as taught in the prior art of Eiband, with a reasonable expectation of success, to safely carry out reconnaissance without placing a manned crew in harm’s way.
Regarding claim 16, BATHURST, as modified by Eiband in the rejection of claim 15 hereinabove, further teaches the above method further comprising:
coupling the first cargo pod via a platform supporting the first cargo pod (BATHURST See e.g., FIG. 1 element 70).
Regarding claim 17, BATHURST, as modified by Eiband in the rejection of claim 16 hereinabove, further teaches the above method wherein:
the platform includes a first track (BATHURST See e.g., FIG. 1 one of element 71; page 2 right hand column lines 55-66) configured to interconnect with a rail of the first cargo pod; and
the UAV (Eiband See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone) includes a second track (BATHURST See e.g., FIG. 1 the other of element 71; page 2 right hand column lines 55-66) configured to interconnect with the rail of the first cargo pod.
Regarding claim 18, BATHURST, as modified by Eiband in the rejection of claim 17 hereinabove, further teaches the above method further comprising:
coupling the first cargo pod by:
aligning the first track of the platform with the second track (BATHURST See e.g., FIG. 1; page 2 right hand column lines 10-15) of the UAV (Eiband See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone); and
sliding the first cargo pod from the platform (BATHURST See e.g., FIG. 1; page 2 right hand column lines 10-24; page 3 left hand column lines 25-30, where the ) onto the UAV (Eiband See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
Regarding claim 19, BATHURST, as modified by Eiband in the rejection of claim 15 hereinabove, further teaches the above method further comprising:
detaching the second cargo pod via a quick release mechanism (BATHURST See e.g., FIG. 1 element 54).
Regarding claim 20, BATHURST, as modified by Eiband in the rejection of claim 15 hereinabove, further teaches the above method further comprising:
coupling the first cargo pod via a quick connect mechanism (BATHURST See e.g., FIG. 1; page 3 left hand column lines 32-34).


Claims 5 and 6 is/are rejected under 35 USC § 103 as being unpatentable over BATHURST, and further in view of Eiband, and further in view of Boretti, U.S. Patent Application Publication 2016/0081215 A1 (hereinafter called Boretti).
Regarding claim 5, BATHURST, as modified by Eiband in the rejection of claim 1 hereinabove, further teaches the cargo pod wherein:
the latching mechanism is mechanically coupled (BATHURST See e.g., FIG. 1 element 56), to a means of suitable fastening device (BATHURST See e.g., FIG. 1 element 60; page 2 right hand column lines 27-33, which teaches the screws 60 as suitable fastening devices) configured to detach the hollow body from the fuselage.

However, Boretti teaches a release button (See e.g., FIG. 9 element 96).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the screw in the combined invention of BATHURST and Eiband with a release button taught by Boretti.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a robust manner in which to easily detach and safely secure mounting enclosures to rails.
Regarding claim 6, BATHURST, as modified by Eiband and Boretti in the rejection of claim 5 hereinabove, further teaches the cargo pod wherein wherein:
the release button is configured to release the latching mechanism when the release button is pressed (Boretti See e.g., ¶s [0005]-[0006]).
But, neither BATHURST, Eiband, nor Boretti teaches the release button is disposed at a nose portion of the hollow body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the release button disposed at a nose portion of the hollow body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Claims 10, 11, and 14 is/are rejected under 35 USC § 103 as being unpatentable over BATHURST, and further in view of Eiband, and further in view of Glaser et al., U.S. Patent Application Publication 2009/0184126 Al (hereinafter called Glaser).
Regarding claim 10, BATHURST, as modified by Eiband in the rejection of claim 8 
the cargo pod portion includes a longitudinal body that is hollow (BATHURST See e.g., FIG. 1 elements 12 & 13).
But, neither BATHURST nor Eiband teaches a clamshell door that opens and closes across the longitudinal body.
However, Glaser teaches the cargo pod portion includes a clamshell door that opens and closes across the longitudinal body (See e.g., FIGS. 8A & 8B element 80).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo pod portion in the combined invention of BATHURST and Eiband with the cargo pod portion includes a clamshell door that opens and closes across the longitudinal body, as taught by Glaser.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a simple ease of handling, transporting and storing of the airfreight container, as taught by Glaser (See e.g., ¶ [0069]).
Regarding claim 11, BATHURST, as modified by Eiband and Glaser in the rejection of claim 10 hereinabove, further teaches wherein:
the longitudinal body (BATHURST See e.g., FIG. 1 element 13) and the clamshell door (Glaser See e.g., FIGS. 8A & 8B element 80) form an aerodynamic shape that defines an outer mold line of the fuselage (BATHURST See e.g., FIG. 2 element 13).
Regarding claim 14, BATHURST, as modified by Eiband in the rejection of claim 8 hereinabove, further teaches …:
the cargo pod portion (BATHURST See e.g., FIG. 1 elements 12 & 13), and the UAV (Eiband See e.g., FIGS. 1, 3, & 6; column 2 lines 18-31; column 5 lines 58-61; the remainder of column 5-column 7 line 6, which teach converting a manned air vehicle to a drone).
But, neither BATHURST nor Eiband teaches the cargo pod portion includes a battery to increase flight range of the UAV.
However, Glaser teaches the cargo pod (See e.g., FIG. 12 element 30) portion includes a battery (See e.g., ¶ [0023], “… this local power supply can also be formed as a battery, battery pack and especially as a rechargeable battery ( accumulator).”) to increase flight range of the UAV.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the cargo pod portion in combined invention of BATHURST and Eiband the cargo pod portion includes a battery to increase flight range of the UAV, as taught by Glaser.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, for the purpose of monitoring, data exchange with external control and evaluation units, and external access, as taught by Glaser (See e.g., ¶ [0036]).

Response to Arguments
Applicant’s arguments filed 03/28/2021 have been considered but are moot due the new ground of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, BATHURST, will continue to be used to meet several of the claimed limitations.
On page 8 of the Remarks Applicant argues “However, none of the removable cargo sections 12-14 include "a portion of the nose of the UAV," as in claim 1. Moreover, since Bathurst relates to an airplane and not a UAV, its cockpit/nose cannot released or removed at all, let alone slide from the airplane in a forward direction, as in claim 1.”  FIG. 1, elements 12 & 17; page 2 left-hand column lines 8-15, where the disclosure that the cargo section 12 mates and nests with the rear portion 17 of the nose teaches that “the section includes a portion of the nose.”
Additionally, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., its cockpit/nose cannot released or removed at all, let alone slide from the airplane in a forward direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not require that the cockpit/nose to be released or removed, nor does it require the cockpit/nose to slide from the airplane in a forward direction.
Examiner’s rebuttal against claim 1 hereinabove is similarly applied to claims 8 and 15, with all differences being considered.  Consequently, claims 1, 8, and 15, and their respective dependent claims are rejected as set forth in the instant Office Action hereinabove.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRI L FILOSI/Examiner, Art Unit 364426 May 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644